DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 9 and 10 are directed to non-statutory subject matter.  
Claim 9 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program which can be interpreted as being of non-physical or intangible form (see MPEP § 2106.03).
Claim 10 is directed to a machine-readable storage medium on which the computer program according to claim 9 is stored.  However, claim 10 does not fall within at least one of the four categories of patent eligible subject matter because the machine-readable storage medium of claim 10 can be interpreted as having transitory form such as a propagating electromagnetic signal or a carrier wave (see MPEP § 2106.03).

Allowable Subject Matter
6.	In light of the rejections to claims 8 and 9, claims 1-7 and 11-17 are currently in condition for allowance.
Pertinent Prior Art
7.	Kim et al. (US 2015/0070024)
	This document discloses a method for estimating an internal resistance of a battery cell wherein an internal resistance estimating unit is configured to determine a cell voltage (first voltage) and a cell current, determine an open circuit voltage (second voltage) based on an SOC of the battery cell, estimate the current internal resistance of the battery cell by dividing a difference between the second voltage and first voltage by the cell current, and update the current internal resistance data based on the estimated current internal resistance of the battery cell (¶14).  However, this document is silent on, in particular, steps (c)-(e) of claim 1 which are inherited by dependent claims 2-16.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAS A SANGHERA/Examiner, Art Unit 2852